DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s communication filed on April 14, 2021.  In virtue of this communication, claims 1-15 are currently presented in the instant application.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/14/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As claim 10, the recitation of “it” in lines 6 and 8 renders the claim indefinite since it is not clearly what is “it” Applicant intended to be?
Claims 11-15 are also rejected under 112 second paragraph as being dependent upon rejected claim 10.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Veskovic (US 2014/0009082).

    PNG
    media_image1.png
    544
    767
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    490
    697
    media_image2.png
    Greyscale

With respect to claim 1, Veskovic discloses in figures 1-2 an LED driving circuit for driving an LED load (102, e.g., an LED load), the LED driving circuit comprising a bridge rectifier (120, e.g., a rectifier) configured to rectify an AC input voltage (Vac) into a DC voltage (Vrec); a serial capacitor voltage divider (Cp1-Cp2, e.g., formed as a voltage divider thereof) coupled to the bridge rectifier (via Vbus line), wherein the serial capacitor voltage divider comprises a plurality of capacitors (CP1, CP2, e.g., a serial capacitors) connected in series (see figure 2); a half-bridge switch (Q210-Q212, e.g., formed as a half bridge inverter) coupled to the serial capacitor voltage divider (see figure 2); and a controller (150, e.g., a controller) coupled to the half-bridge switch and configured to determine whether the DC voltage is higher than a threshold value (figure 9 or paragraphs 0042-0043, e.g., having a target voltage or current being lower than an output current or voltage thereof), wherein the controller controls the half-bridge switch to operate in a full-voltage mode or a half-voltage mode (see figure 2, e.g., having the half bridge inverter thereof), wherein, in the full-voltage mode, the plurality of capacitors of the serial capacitor voltage divider synchronously supply power to the LED load (figure 9 shows a synchronous feature of the driving current thereof); and, in the half-voltage mode, the plurality of capacitors of the serial capacitor voltage divider alternatively supply power to the LED load (see figures 2 and 9).
Allowable Subject Matter
Claims 10-15 would be allowable if corrected to overcome the objection set forth above.
Claims 2-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art Takahashi – US 2016/0073458
Prior art Elferich et al. – US 2013/0119888
Prior art Choi et al. – US 2010/0237799
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X LE whose telephone number is (571)272-6010. The examiner can normally be reached Monday to Friday from 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUNG X LE/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        August 14, 2022